Exhibit 10.1 [f8kfuelstream.htm]



PAYMENT AGREEMENT

 

 

THIS AGREEMENT, dated September 12, 2011, is between FUELSTREAM, INC., a
corporation organized under laws of the State of Delaware, whose address is 510
Shotgun Road, Suite 110, Sunrise, Florida 33325, (hereinafter referred to as the
“Company”); SUMMIT TRADING LIMITED, an international business corporation with
its principal office at 120 Flagler Avenue, New Smyrna Beach, FL 32169,
(hereinafter referred to as the “STL”);

WHEREAS, STL is in the business of assisting public companies with short and
long term funding sources, strategic business planning, and investor and public
relations services designed to make the investing public knowledgeable about the
benefits of stock ownership in the Company; and

WHEREAS, the Company has had presented to it one or more plans of public and
investor relations to utilize other business entities to achieve the Company’s
goals of making the investing public knowledgeable about the benefits of stock
ownership in the Company; and

WHEREAS, the Company recognizes that the STL is not in the business of stock
brokerage, investment advice, activities which require registration under either
the Securities Act of 1933 (hereinafter “the Act”) or the Securities and
Exchange Act of 1934) (hereinafter the “Exchange Act”), underwriting, banking,
is not an insurance Company, nor does it offer services to the Company which may
require regulation under federal or state securities laws; and

WHEREAS, the parties agree, after having a complete understanding of the
services desired to be provided to the Company and Company desires to have STL
fund a plan of public and investor relations which have been selected by the
Company;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:

1. Duties and Involvement.

The Company has engaged STL to provide a plan, and for coordination in executing
the agreed-upon plan, for using various investor and public relations services
as agreed by both parties (the “Plan”). After agreeing upon such Plan, the
Company desires to have STL undertake to pay its monetary obligations to fund
the costs of coordinating the financial and public relations services
contemplated by such a Plan. STL in return for the compensation hereinafter
described has agreed to undertake to pay the Company’s obligations with respect
to coordinating the Plan as agreed upon by the parties. The Company acknowledges
that all third party and independent contractor expenses, and contracts,
submitted as part of the Plan for public relations shall be the financial
obligation of the Company. STL acknowledges that all third party and independent
contractor expenses required to execute the Plan, shall be pre-approved by the
Company.

2. Relationship Among the Parties.

STL acknowledges that it is not an officer, director or agent of the Company, it
is not, and will not, be responsible for any management decisions on behalf of
the Company, and may not commit the Company to any action. The Company
represents that the STL does not have, through stock ownership or otherwise, the
power neither to control the Company, nor to exercise any dominating influences
over its management.

STL understands and acknowledges that this Agreement shall not create or imply
any agency relationship among the parties, and STL will not commit the Company
in any manner except when a commitment has been specifically authorized in
writing by the Company.

3. Effective Date, Term and Termination.

This Agreement shall be effective on July 15, 2011, and will continue until July
14, 2012.

4. Compensation and Expenses.

The Company agrees to pay STL, Three Hundred and Thirty Three Thousand Three
Hundred and Thirty-Four (333,334) shares, of the Company’s common stock
restricted under Rule 144 of the Securities and Exchange Act of 1933 (hereafter
collectively, the “Shares” or the “Payment”) in two separate equal tranches of
166,667 shares each with the first tranche (“First Tranche”) to be delivered in
connection with the execution of this Agreement and, provided that this
Agreement has not been terminated pursuant to Section 7 herein, the second
tranche (“Second Tranche”) shall be delivered no later than January 20, 2012.
Certificates representing the First Tranche and the Second Tranche shall be
issued within ten (10) days following the effective date of this Agreement, with
the certificate representing the Second Tranche to be held by the Company until
the earlier of (i) the termination of this Agreement in accordance with Section
7 herein, or (ii) January 15, 2012. Should this Agreement not be terminated
prior to January 15, 2012, the Company shall deliver the certificate
representing the Second Tranche no later than January 20, 2012. This Payment
will be considered total and complete consideration for STL performing its
duties and involvement as defined in Section 1 of this Agreement. The Company
shall have no other Payment obligations to STL. The Company agrees to pay for
all costs and expenses incurred and associated with its employees’ working with
STL and its representatives, including lodging, meals and travel as necessary
and additionally, agrees to pay the cost of printing, due diligence shows,
email, radio, television and other outside services that it approves in writing
in conjunction with STL or any other third party or independent contractor
introduced to the Company to execute any portion of any Plan proposed and agreed
to. STL shall be responsible for the out-of-pocket expenses, e.g., travel and
lodging of its own personnel.

5. Investment Representation.

i. The Company represents and warrants that it has provided STL with access to
all information available to the Company concerning its condition, financial and
otherwise, its management, its business and its prospects. The Company
represents that it has provided STL with all copies of the Company’s filings for
the prior twelve (12) months, if any, (the “Disclosure Documents”) made under
the rules and regulations promulgated under the Act, as amended, or the Exchange
Act, as amended. STL acknowledges that the acquisition of the securities to be
issued to STL involves a high degree of risk. STL represents that it and its
advisors have been afforded the opportunity to discuss the Company with its
management. The Company represents that it has and will continue to provide STL
with any information or documentation necessary to verify the accuracy of the
information contained in the Disclosure Documents, and will promptly notify STL
upon the filing or any registration statement or other periodic reporting
documents filed pursuant to the Act or the Exchange Act. This information will
include DTC sheets, which shall be provided to STL no less than every two (2)
weeks and to provide transfer activity weekly or bi-weekly. The Company hereby
represents that it does not currently have any of its securities in the process
of being registered, and further represents that if any of its securities are in
the process of being registered that it shall promptly notify STL, in writing,
of the nature of the shares that are to be registered.

ii. STL represents that neither it nor its officers, directors, or employees is
subject to any disciplinary action by either the Financial Industry Regulatory
Authority or the Securities and Exchange Commission by virtue of any violations
of their rules and regulations and that to the best of its knowledge neither it
nor its affiliates or subcontractors is subject to any such disciplinary action.

6.                  Issuance of and Registration of Securities and Liquidated
Damages.

The Company hereby acknowledges that time is of the essence with respect to
issuance of the Shares and removal of the 144 restriction legend from the
Shares. In the event that:

i. the First Tranche of the Shares is not issued within ten (10) days of the
date of this Agreement;

ii provided that this Agreement has not been terminated pursuant to Section 7
herein, the Second Tranche of the Shares is not delivered to STL by January 20,
2012; and

iii provided that STL has provided an opinion of counsel reasonably acceptable
to the Company that the Shares may be resold pursuant to Rule 144 of the Act, if
the restrictive legend is not removed within thirty (30) days after written
demand made and in accordance with the rules and regulations governing the
removal of such legend, the Company agrees to issue an additional number of
shares equal to ten percent (10%) of the total number of shares issued herein
for each additional thirty day delay in removing such legend.

STL understands and acknowledges that the shares of common stock are being
acquired by STL for its own account, and not on behalf of any other person, and
are being acquired for investment purposes and not for distribution. STL
represents that the common stock will be a suitable investment for STL, taking
into consideration the restrictions on transferability affecting the common
stock.

Company will undertake to comply with the various states’ securities laws with
respect to the registration of the Shares referred to herein. Company undertakes
to make available for review and comment, on a timely basis and prior to
submission to any regulatory agency, copies of the registration statement.

Company warrants to STL that it has complied will all corporate and legal
requirements to issue said stock to STL including but not by way of limitations,
directors approval of said issuance. Company will provide STL after signing of
this agreement a letter from its counsel that all such actions have been taken
and a certified copy of any necessary resolutions to affect said change.

7.                  Termination.

This Agreement may be terminated at any time by the Company, for any reason or
no reason, prior to January 15, 2012 by providing written notice to STL at the
address above.

.8 Miscellaneous Provisions.

Section a Time. Time is of the essence of this Agreement.

Section b Presumption. This Agreement or any section thereof shall not be
construed against any party due to the fact that said Agreement or any section
thereof was drafted by said party.

Section c Computation of Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall be included, unless it is a Saturday, Sunday or a
legal holiday, in which event the period shall begin to run on the next day
which is not a Saturday, Sunday or a legal holiday, in which event the period
shall run until the end of the next day thereafter which is not a Saturday,
Sunday or legal holiday.

Section d Titles and Captions. All article, section and paragraph titles or
captions contained in this Agreement are for convenience only and shall not be
deemed part of the context nor affect the interpretation of this Agreement.

Section e Pronouns and Plurals. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the Person or Persons may require.

Section f Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

Section g Good Faith, Cooperation and Due Diligence. The parties hereto
covenant, warrant and represent to each other good faith, complete cooperation,
due diligence and honesty in fact in the performance of all obligations of the
parties pursuant to this Agreement. All promises and covenants are mutual and
dependent.

Section h Savings Clause. If any provision of this Agreement, or the application
of such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

Section i Assignment. This Agreement may not be assigned by either party hereto
without the written consent of the other, but shall be binding upon the
successors of the parties.

Section j Arbitration.

i. Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules
including the Emergency Interim Relief Procedures, and judgment on the award
rendered by a single arbitrator may be entered in any court having jurisdiction
thereof.

ii. Any provisional remedy, which would be available from a court of law, shall
be available to the parties to this Agreement from the Arbitrator pending
arbitration.

iii. The situs of the arbitration shall be North Carolina.

iv. In the event that a dispute results in arbitration, the parties agree that
the prevailing party shall be entitled to reasonable attorneys fees to be fixed
by the arbitrator.

Section k Notices. All notices required or permitted to be given under this
Agreement shall be given in writing and shall be delivered, either personally or
by express delivery service, to the party to be notified. Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier
(such as Federal Express or similar express delivery service), addressed to the
attention of the officer at the address set forth heretofore, or to such other
officer or addresses as either party may designate, upon at least ten (10) days’
written notice, to the other party.

Section l Governing law. The Agreement shall be construed by and enforced in
accordance with the laws of the State of North Carolina.

Section m Entire agreement. This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

Section n Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

Section o Counterparts. This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. In the event that the
document is signed by one party and faxed to another the parties agree that a
faxed signature shall be binding upon the parties to this agreement as though
the signature was an original.

Section p Successors. The provisions of this Agreement shall be binding upon all
parties, their successors and assigns.

Section q Counsel. The parties expressly acknowledge that each has been advised
to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein 

                        STL:         SUMMIT TRADING LIMITED   By: /s/ Richard J
Fixaris_______         Richard J. Fixaris         Attorney-in-fact      
COMPANY:         FUELSTREAM, INC.   By: /s/ Mark Klok ___________         Mark
Klok         Chairman and Chief Executive Officer

 

 

